Exhibit 10.22

 

2014 AMENDMENT

 TO THE



STAMPS.COM INC. 2010 EQUITY INCENTIVE PLAN

 

Pursuant to Section 20.2 of the Stamps.com Inc. 2010 Equity Incentive Plan (the
“Plan”), and the action of the Board of Directors of Stamps.com Inc. (the
“Company”), the Company hereby adopts this Amendment to the Plan. This Amendment
is effective September 9, 2014. Capitalized terms used in this Amendment, but
not defined herein, shall have the respective meanings for such terms set forth
in the Plan.

 

The Plan is amended in the following respects only:

 

1.A new definition is added to Section 2 of the Plan to read as follows:

 

“2014 Plan Amendment” means the amendment to this Plan adopted by action of the
Board effective September 9, 2014, increasing the number of shares of Stock and
Stock equivalents reserved and available for the grant of Awards under this Plan
as set forth in Section 3.1.

 

2.The first sentence of Section 3.1 of the Plan is amended to read as follows:

 

The maximum aggregate number of shares of Stock and Stock equivalents reserved
and available for the grant of Awards under this Plan is the three million five
hundred thousand (3,500,000) shares originally set forth in this Plan plus an
additional two million one hundred thousand (2,100,000) shares added by the 2014
Plan Amendment, in each case calculated in accordance with Section 3.2.

 

3.Section 21.2A is added to the Plan to read as follows:

 

21.2A. Stockholder Approval of 2014 Plan Amendment. The 2014 Plan Amendment is
subject to approval by the stockholders of the Company within twelve (12) months
after the effective date of the 2014 Plan Amendment. No Awards of Restricted
Stock or Restricted Stock Units may be granted (or any other issuances of shares
of Stock made) with respect to the shares of Stock added to the Plan by the 2014
Plan Amendment unless and until such stockholder approval is obtained. Awards of
Options and Stock Appreciation Rights may be granted with respect to the shares
of Stock added to the Plan by the 2014 Plan Amendment prior to such stockholder
approval, provided that any such Options and Stock Appreciation Rights may not
be exercised or become exercisable unless and until such stockholder approval is
obtained. Such stockholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

 

Executed on September 9, 2014, at El Segundo, California.

 

STAMPS.COM INC.

 

By:                                                                              

 

Title:                                                                           

 

 



 

